Citation Nr: 1542054	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  07-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and mood disorder, not otherwise specified.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, including diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970, from February 1971 to April 1971, and from April 1971 to May 1988, including in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2006 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2014, The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) during a Board hearing via video conference.  A transcript of this hearing is associated with the file.  

In December 2014, the Board remanded the appeal for further development.

In March 2015, after the Veteran's appeal had been certified to the Board in July 2014, the RO awarded service connection for PTSD, assigning an initial evaluation of 30 percent, effective September 28, 2005, and 50 percent, effective March 6, 2015.

The Board notes that the Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates, however, that in addition to a diagnosis of PTSD, he has also been diagnosed with MDD, and mood disorder, NOS.  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD, MDD, and mood disorder, NOS.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a Veteran's claim for PTSD must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits in support of the claim).

Additionally, the Board notes that the Veteran's remaining service connection claim has been recharacterized more broadly as shown on the title page, as the competent, medical evidence of record appears to show and as the Veteran has argued, that he seeks service connection for erectile dysfunction, including as secondarily due to various other service-connected disabilities (particularly, diabetes) and medications taken to treat those disabilities.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a veteran may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS paperless file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals that except for a transcript of the September 2014 Board video conference hearing, such documents are either duplicative of those contained in the VBMS paperless file or irrelevant to the issues on appeal.

The claim for service connection for erectile dysfunction, to include as secondary to service-connected disabilities, including diabetes mellitus (diabetes), is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Board received notification that the Veteran's claim for service connection for PTSD was granted in full, which he has not disputed.

CONCLUSION OF LAW

The criteria for dismissal of an appeal of the Veteran's claim for service connection for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).

Prior to the promulgation of a decision in this appeal and after certification of the appeal of this issue to the Board in July 2014, the AOJ awarded service connection for PTSD to the Veteran in March 2015, assigning an initial evaluation of 30 percent, effective September 28, 2005, and 50 percent, effective March 6, 2015.  The grant was based upon the additional diagnoses of depressed mood and suicidal ideation. The awards constitute a full grant of the benefit sought on appeal.  As such, and since the Veteran has not yet expressed any apparent disagreement with the March 2015 rating action, this issue is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal of the Veteran's claim for service connection for PTSD is dismissed.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, as here, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran asserts a claim for service connection for erectile dysfunction (ED), due to his service-connected disabilities or due to medications taken for those disabilities.  See April 2009 Notice of Disagreement (NOD), January 2010 VA Form 9.  In October 2010, the Veteran testified at a hearing before a decision review officer (DRO).  During the hearing, the Veteran stated generically that he sought service connection for ED due to his service-connected disabilities.  See DRO Hearing Transcript, p. 1.  The Veteran testified that his ED started when he came back from Vietnam in the 1970s and that it had worsened progressively over the years.  Id. at p. 2.  He further indicated that he takes several medications for his service-connected disabilities-particularly for service-connected back and headaches-which may have caused or worsened his ED.  Id. at p. 3.  Additionally, he argued that medications taken for his PTSD (eventually service-connected in March 2015, but not at the time of the DRO hearing).  Id.  Later, at the September 2014 Board hearing, the Veteran reiterated these contentions but added that he also believed that his ED might be caused or worsened by his diabetes, which was service-connected in August 2011.  See Board Hearing Transcript, p. 5.  The Veteran also mentioned his more recent issues with an enlarged prostate, noting that he underwent "an operation on [his] testicles when [he] was in the military."  Id. at p. 7.  The Veteran's wife also testified at the Board hearing, explaining that his ED developed gradually over time, not immediately, after the Veteran's discharge from service, and indicating that the Veteran's ED became worse at about the same time he was diagnosed with diabetes.  Id. at p. 10, 13.

As noted above, in December 2014, the Board remanded the Veteran's appeal to obtain an opinion to assess the nature and etiology of his claimed erectile dysfunction, as the opinions then of-record were not sufficient to adjudicate the Veteran's claim.  

By way of background, the Board notes that VA opinions relating to the Veteran's claimed condition were previously obtained December 2010, October 2011, and May 2012.  In December 2010, a VA examiner opined as follows: "Erectile dysfunction is a multifactorial process.  This veteran's risk factors for erectile dysfunction include age, sleep apnea, posttraumatic stress disorder (PTSD), depression, hyperlipidemia, chronic low back pain, idiopathic peripheral neuropathy and numerous prescription medications.  There is no one single factor which is more likely than others to be the primarily etiology of erectile dysfunction.  Rather the erectile dysfunction is considered to be a combination of this veteran's multiple risks factors and not to be due specifically to the claimed medications of SUMATRIPTAN, butalbital and methocarbamol."  In October 2011, a VA examiner indicated that the Veteran's erectile dysfunction was at least as likely as due to diabetes but provided no supporting rationale for the opinion.  In May 2012, the Veteran again underwent VA examination for his ED.  Although the examiner failed to offer any opinion as to whether ED was directly related to service, the examiner found that the Veteran's ED was not secondarily caused by his service-connected diabetes because his ED pre-dated diabetes.  Additionally, the examiner concluded that Veteran's diabetes did not secondarily aggravate his ED because, as the Veteran himself reported, he has had ED for over 20 years.

In response to the Board's December 2014 Remand, the AOJ obtained a VA examination of the Veteran's ED in February 2015 to resolve issues that had not been adequately considered and addressed in prior VA opinions, and to reconcile the conflicting opinions of record.  Upon examination and review of the record, the February 2015 VA, the examiner merely opined, "ED is unrelated and not aggravated [sic] by diabetes.  Rationale: He had total ED before the onset of diabetes.  Diabetes diagnosed in 2012 and has [sic] excellent control."

The Board finds the February 2015 VA examiner's opinion to be inadequate, as it does not address the issue of direct service connection, inadequately addresses the issue of secondary service connection with respect to diabetes, fails altogether to address secondary service connection to the Veteran's other service-connected disabilities and the medications he takes to treat them, and fails consider or address a May 2014 opinion by the Veteran's VA treating physician indicating that ED is a complication of diabetes.

Because not all of the Board's December 2014 directives were complied with, another remand is required to ensure fulfillment of the Board's prior remand instructions by obtaining an addendum opinion.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records from March 2015 to the present should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from March 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above requested development is complete and all available outstanding records have been associated with the record, the Veteran's claims file should be returned to the February 2015 VA examiner.  If the February 2015 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.

The examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the currently diagnosed erectile dysfunction is etiologically related to the Veteran's military service, to include surgery for removal of a left testicular nodule in service?  

(b) Is it at least as likely as not that the Veteran's erectile dysfunction is caused or aggravated (permanently increased in severity beyond the natural progression of the disease) by any service-connected disability (particularly including his service-connected diabetes) or any medication taken for any service connected disability?  In answering, the examiner should 

* with respect to the issue of secondary service-connection to diabetes, address and reconcile the different findings of the October 2011 and the May 2012 VA examiners, who provided conflicting opinions with regard to whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes, in addition to the opinion the May 2014 opinion of the Veteran's treating physician that the Veteran's erectile dysfunction is a complication of his diabetes; and

* consider and address the Veteran's statements concerning the onset, etiology, and worsening of his erectile dysfunction.  See October 2010 DRO hearing, May 2014 Veteran's Statement, and September 2014 Board hearing.

All opinions must be supported by a clear explanation, if necessary with citation to relevant medical findings, as appropriate, in a printed (typewritten) report.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


